Title: The American Commissioners to the President of Congress, 29 July 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: President of Congress


Sir
Passy July 29 1778
Mr. Livingston received a Commission from us as first Lieut. of the Boston and made a Cruise in her in which she had the good Fortune to take four prizes. He is now obliged to leave the Ship, but we have the pleasure of a Letter from Capt. Tucker in which he gives us an handsome Character of Mr. Livingston and of his Conduct during the Cruise. We have also a good Opinion of him and recommend him to the Favor of Congress. We are &c.
Honble President of Congress
